IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Tyshawn Cole,
Plaintiff(s),

Case Number: 1:19¢v663
Vs.

Judge Susan J. Dlott
JB Pritzer, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on September 5, 2019 (Doc. 4), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) expired September 19, 2019,
hereby ADOPTS said Report and Recommendation.

Accordingly, this action is DISMISSED with prejudice for failure to state a claim for
relief. It is also ORDERED that this Court certifies pursuant to 28 U.S.C. §1915(a) that an
appeal of any Order adopting the Report and Recommendation will not be taken in good faith.
Therefore, plaintiff is DENIED leave to appeal in forma pauperis.

IT IS SO ORDERED.

he Susan J. luatae CH

United States District Court
